Title: To George Washington from Christopher Leffingwell, 11 February 1776
From: Leffingwell, Christopher
To: Washington, George



Sir
Norwich [Conn.] 11th Febry 1776

The above is Copy of Colo. McDougal’s Letter to the Commte of this Town—The Sloop has ariv’d at N. London—Our River being Froze She Could Come No farther—and has Landed the Stores there—The Committee here having never Taken Charge of any Stores to forward (they being principally forwarded by me) desir’d I would undertake forwarding these—Should be Glad of your Excellencys Orders Where to have them delivered—& to Who—The Earlier I have those orders the Better have mentiond this Matter to Colo. Trumbull in My Letter to him—he will Accquaint your Excellency with the Expence that will probably Attend the Transportation & That I am Obligd to Advance the Carters about half before they Go from hence Shall be forwarding the Stores by way of Providence if orders were Left at Doctr Ames Tavern at Dedham where they Shall be Carried—a few Load, which will Go forward Tomorrow—I will order the Carriers to Call there for instructions as Going to Cambridge or Roxbury from thence will Make but Little Difference in distance—but if they Go to Roxbury first & then have to Go to Cambridge it will Make a Material difference—Your Excellencys Instructions as above Shall be punctually obey’d by Your Excellencys Most Obedt Hble sert

Christr Leffingwell

